NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 6, 2015
                               Decided January 13, 2015

                                          Before

                        DIANE P. WOOD, Chief Judge

                        RICHARD D. CUDAHY, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

No. 14-2293

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Western District of Wisconsin.

       v.                                           No. 02-CR-141-C-02

ZAN MORGAN,                                         Barbara B. Crabb,
    Defendant-Appellant.                            Judge.


                                        ORDER

       The district court reimprisoned Zan Morgan for 21 months after he admitted
violating several conditions of his supervised release. Morgan filed a notice of appeal,
but his appointed attorney asserts that the appeal is frivolous and seeks to withdraw
under Anders v. California, 386 U.S. 738 (1967). Counsel has submitted a brief that
explains the nature of the case and addresses the issues that an appeal of this kind might
be expected to involve. We invited Morgan to comment on counsel’s motion, but he has
not responded. See CIR. R. 51(b). The analysis in the brief appears to be thorough, so we
limit our review to the subjects that counsel discusses. See United States v. Bey, 748 F.3d
774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).
No. 14-2293                                                                          Page 2



       Morgan was convicted in 2003 of distributing crack cocaine, 21 U.S.C. § 841(a)(1),
and was sentenced to 154 months’ imprisonment and 60 months’ supervised release.
Morgan’s offense involved at least 5 grams of crack, which, under the version of 21
U.S.C. § 841(b)(1) then in effect, made the crime a Class B felony. See 21 U.S.C.
§ 841(b)(1)(B)(iii) (2000); 18 U.S.C. § 3559(a)(2) (2000). The district court reduced
Morgan’s prison sentence to 120 months in 2009, see 18 U.S.C. § 3582(c)(2), and in May
2011 he was released from prison and began his term of supervised release.

        About a year later, Morgan admitted to a probation officer that he had used
marijuana and also tried to persuade an employee of the vendor conducting drug testing
for the probation office to falsify the results of his urinalysis. At that time the district
court simply admonished Morgan to comply with the terms of his supervised release,
but in July 2013 police in Wisconsin arrested him for possessing drugs and a gun, which
prompted the probation office to seek revocation. The state dismissed its charges, so the
district court decided against revocation. The court warned Morgan, however, to
dissociate from persons engaged in criminal activity. Not long after this Morgan failed
another drug test and admitted smoking marijuana. His probation officer recommended
that he attend drug counseling and continue to be tested.

        In May 2014 the probation officer again petitioned for revocation, this time
alleging that Morgan had violated the conditions of his release by using marijuana, not
attending his drug counseling, and failing to report a change in address. At a revocation
hearing, Morgan admitted smoking marijuana, trying to bribe another employee of the
drug-testing vendor, and diluting his urine samples. He asked the district court to find
that his positive drug tests evidenced personal use, rather than possession of marijuana;
use is a Grade C violation, while possession not only constitutes a more serious Grade B
violation, but also makes revocation mandatory. See 21 U.S.C. § 844(a); U.S.S.G.
§ 7B1.3(a)(1). The judge acknowledged that ordinarily she would treat marijuana use as
a Grade C violation, though not in Morgan’s case because his other conduct—trying to
bribe a test taker and dilute his urine—was “more serious behavior than simply smoking
marijuana once in awhile.” We have held that drug possession can fairly be inferred
from evidence of use, United States v. Trotter, 270 F.3d 1150, 1151–52 (7th Cir. 2001), and
on that basis the judge found that Morgan had committed a Grade B violation by
possessing marijuana. The court therefore revoked Morgan’s supervised release and
ordered him reimprisoned for 21 months, the bottom of the range recommended by the
Sentencing Commission. See U.S.S.G. §§ 7B1.3(a)(1), 7B1.4(a).
No. 14-2293                                                                            Page 3

        In her Anders brief, counsel first considers arguing that the district court abused
its discretion by revoking Morgan’s supervised release. We agree with counsel that such
a challenge would be frivolous because Morgan admitted the alleged violations first to
his probation officer and then during the revocation hearing, and he does not seek to
retract those admissions. See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010).

       Counsel next considers challenging the 21-month term of reimprisonment as
unlawful or plainly unreasonable, but rightly concludes that this challenge would be
frivolous. First, the term of reimprisonment is not unlawful. Morgan could have been
reimprisoned for up to 3 years because the crime for which he originally was convicted
was a Class B felony. See 18 U.S.C. § 3583(e)(3); United States v. Flagg, 481 F.3d 946, 949
(7th Cir. 2007); United States v. Turlington, 696 F.3d 425, 426–28 (3d Cir. 2012). The
21-month term that Morgan received is within that statutory limit. Second, Morgan’s
21 months is not plainly unreasonable. See United States v. Robertson, 648 F.3d 858, 859
(7th Cir. 2011); United States v. Kizeart, 505 F.3d 672, 673, 675 (7th Cir. 2007). The district
court’s finding that Morgan not only used but also possessed marijuana is amply
supported by the record, and possessing a controlled substance after a prior drug
conviction is punishable by up to two years in prison, see 21 U.S.C. § 844(a), and thus is a
Grade B violation, U.S.S.G. § 7B1.1(a); Trotter, 270 F.3d at 1151–52. The finding that
Morgan had committed a Grade B violation mandated revocation of his supervised
release. See U.S.S.G. § 7B1.3(a)(1). And that violation, combined with Morgan’s category
VI criminal history, resulted in a range of imprisonment upon revocation of 21 to 27
months, see id. § 7B1.4(a). The court selected the low end of that range, and we would
not find that term to be plainly unreasonable.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.